Main, J.
— The defendant in this case was charged under an ordinance of the city of Spokane with criminal syndicalism. The superior court sustained a demurrer to the complaint upon the ground that it charged more than one crime, and the city has appealed.
The question of duplicity which is presented upon this appeal is substantially the same as that which was discussed in the recent case of State v. Hennessy, ante p. 351, 195 Pac. 211, and upon the authority of what was there said we think the complaint was not duplicitous and that the ruling of the trial court thereon was error.
The judgment will be reversed and the cause remanded with directions to the superior court to overrule the demurrer.
All concur.